Citation Nr: 1636067	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-09 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than April 11, 2005, for the award of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


		INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  He died in January 2002.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of March 2013 that granted service connection for the cause of the veteran's death.  In May 2016, the Veteran Appellant appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran, who served in Vietnam, died in January 2002 due to pancreatic adenocarcinoma; and, diabetes was listed as a significant contributing condition.  

2.  Although a claim was pending at the time of his death, the Appellant did not respond to notification from the RO that she must file a claim for death benefits.  

3.  The appellant's initial claim for DIC was received by the RO on April 11, 2006.  

3.  The RO thereafter found that service connection for the cause of the veteran's death was warranted, on the basis that diabetes mellitus is presumed service-connected as being related to Agent Orange exposure in Vietnam, and that diabetes mellitus contributed to the Veteran's death, effective April 11, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 11, 2005 for the award of DIC have not been met.  38 U.S.C.A. §§ 5101, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.114, 3.158, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's surviving spouse claims an earlier effective date for DIC.  The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

The file shows the Veteran had active service from in the Army from September 1965 to August 1969, including service in Vietnam.  During his lifetime, he did not have any established service-connected disabilities.  He died in January 2002, at the age of 56 years.  According to the death certificate, he died of pancreatic adenocarcinoma, with diabetes as a significant contributing condition. 

The Veteran filed a claim for VA compensation for service connection for cancer and diabetes in June 2001.  Accompanying his claim was an authorization for the release of his private hospital records.  Also of record was his DD Form 214, which showed Vietnam service.  In June 2001, he was informed by the RO that his application had been received, and that if VA needed anything else, he would be contacted; meanwhile, there was no need for him to contact VA.  

The Veteran died in January 2002, before any action was taken on his claim.  A letter to his estate dated in January 2002 stated that VA proposed to close the Veteran's claim effective the first of the month in which he died.  In March 2002, the Veteran's surviving spouse, the Appellant, responded to VA's letter, stating that she wanted to appeal the decision to close the Veteran's claim.  She asked VA to let her know what she needed to do. 

In correspondence from VA dated in April 2002, the Appellant was informed that all claims pending at the time of the Veteran's death must be closed.  She was informed that she was entitled to apply for benefits in her own right by submitting an enclosed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse.  This form was noted as an enclosure.  

Unfortunately, the Appellant did not respond to this notice or otherwise submit any correspondence until April 2006, when she filed a claim for death benefits.  That claim was denied in October 2006.  She did not appeal within the one-year time limit.  

In January 2012, she filed a new claim.  She stated that her claim had been previously denied on the basis that compensation was only for the Veteran.  She understood there had been some changes in the law.  In a March 2012, service connection for the cause of the veteran's death was granted, on the basis of a presumed association with Agent Orange exposure in Vietnam, in accordance with legal authority on the subject.  See 38 U.S.C.A. §§ 1116, 1310; 38 C.F.R. §§ 3.307, 3.309.  

That decision also found that payment of DIC, based on service connection for the cause of the Veteran's death, commenced effective February 1, 2012.  The Appellant appealed the effective date of the grant of DIC.  The RO partially granted her claim for an earlier effective date in a January 2013 rating decision, finding that there had been clear and unmistakable error (CUE) in the March 2012 rating decision, and that the correct effective date was April 11, 2005, one year prior to the date of her original claim, based on liberalizing legislation.  See 38 C.F.R. § 3.114.  Payment commenced effective May 1, 2005, the beginning of the month following the effective date for the award.  38 C.F.R. § 3.31.  

The Appellant contends that the effective date should be June 1, 2001, when the Veteran's initial claim was filed.  However, DIC cannot commence prior to the Veteran's death, and a claim was not filed until April 2006.  

Under 38 U.S.C.A. § 5101(a), a claim must be filed in order for any type of VA benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  

Once a claim has been filed, the effective date of an award of DIC is the first day of the month in which the veteran's death occurred if a claim is received within one year after the date of death; otherwise, the effective date will be the date of VA receipt of the claim.  38 U.S.C.A. § 5110(a), (d); 38 C.F.R. § 3.400(c).  Payment of monetary benefits are to commence on the first of the month following the effective date of the award.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Because the Veteran was a Vietnam Veteran who had a covered herbicide disease, i.e., Type II diabetes mellitus, the provisions of 38 C.F.R. § 3.816 must be discussed.  That regulation provides for an earlier effective date where a claim based on a covered herbicide disease was denied between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816.  The effective date of the liberalizing law that added Type II diabetes mellitus as a disease presumptively due to herbicide exposure was May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1376 (Fed. Cir. 2002) (holding that the effective date for the regulation adding diabetes as a presumptively service-connected disease based on herbicide exposure was May 8, 2001, not July 9, 2001).  

Here, the initial claim for service connection filed by the Veteran in June 2001 was received after the effective date, as was the Veteran's death.  An earlier effective date based on this regulation is not warranted.  Likewise, a retroactive award to survivors is not warranted.  See 38 C.F.R. § 3.816(f).  

Consideration has been given to the fact that there was a claim pending at the time of the Veteran's death.  As set forth above, in March 2002, the Appellant, responded to VA's letter, stating that she wanted to appeal the decision to close the Veteran's claim.  She asked VA to let her know what she needed to do.  Even if this statement may be considered an informal claim for death benefits, including accrued benefits, the RO followed up her letter with correspondence dated in April 2002, informing her that although all claims pending at the time of the Veteran's death must be closed, she was entitled to apply for benefits in her own right by submitting an enclosed application form.  This form, VA Form 21-534, included DIC as well as accrued benefits.  

The Appellant did not respond within a year.  Where evidence requested in connection with a claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Id.  Should the right to benefits, including DIC, be finally established, payment based on such evidence shall commence not earlier than the date of filing the new claim.  Id.  


The Appellant contends that she never received the March 2002 correspondence from VA.  However, there is a legal presumption of administrative regularity that dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  In particular, concerning allegations of nonreceipt of mail, an assertion by the claimant, alone, does not rebut the presumption of regularity.  See, e.g., Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Jones v. West, 12 Vet. App. 98, 102 (1998).  There is no evidence to corroborate her assertion, such as the mail having been returned as undeliverable.  

She also testified that she had gone in person to the RO after having been told her claim was closed, and had been told that there were no benefits for her, since she had no younger children.  She stated that she was informed that there were no benefits to which she was entitled.  While the Board finds the Appellant's testimony to be credible, to the extent that she sincerely believes that she was informed she was not entitled to any death benefits, whether she was in fact told that, or whether there was misunderstanding or miscommunication involved, this does not create a right to the benefit, in this case, an earlier effective date.  See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits). 

In this regard, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a), prevails over a general outreach statute, 38 U.S.C.A. § 7722, which provides that the VA should inform individuals of their potential entitlement to VA benefits when the VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999); see also VAOGCPREC 17-95 ("failure by VA to provide the notice required by 38 U.S.C. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements. . .")  

Thus, regardless of the circumstances, since the Appellant did not respond to VA's notice to her that she must file a claim for death benefits to which she may be entitled after the death of her husband until several years after the Veteran's death, an earlier effective date may not be granted.  The Board is sympathetic to the Appellant's circumstances, but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An earlier effective date for DIC is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


